ORDER

PER CURIAM.
Sebastian Rucci (Rucci) appeals the judgment of the Circuit Court of St. Louis County in favor of City of Eureka (City), on Rucei’s claims seeking inverse condemnation, temporary taking, 42 U.S.C.1983 damages and violation of the due process clause of the Missouri Constitution.
On appeal, Rucci contends the trial court erred in its judgment because: (1) his property has been taken under Art I, section 26 of the Missouri Constitution in that City has required that the property remain substantially in its natural state, thereby denying him of an economically viable use of the land; (2) City has taken the land by zoning the property in the floodplain by prohibiting all habitable structures; and (3) Rucci was denied just compensation for the temporary taking of the use of his property.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).